Citation Nr: 0434245	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-15 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to increased rating for service-connected 
sinusitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk








INTRODUCTION

The appellant served on active duty from November 1972 to 
December 1992.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
dated in February 2003 of the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (RO).


FINDING OF FACT

Manifestations of the appellant's sinusitis do not include 
three or more incapacitating documented episodes (requiring 
bed rest and treatment by a physician) of sinusitis requiring 
prolonged antibiotic treatment; or, more than six non-
incapacitating documented episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.


CONCLUSION OF LAW

The criteria for an increased rating for chronic maxillary 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2004).  In this case, VA notified the claimant by 
letters dated in January and August 2003 that VA would obtain 
all relevant evidence in the custody of a Federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disability or 
to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the appellant's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  A VA 
examination was provided by a fee-based service contracted by 
the VA.  There is no indication that other Federal department 
or agency records exist that should be requested.  The 
appellant was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  

II.  Increased Rating for Service-Connected Sinusitis

Service connection for sinusitis was granted by rating action 
dated in March 1993.  A noncompensable disability evaluation 
was assigned under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6510, effective from January 1, 1993.  In 
April 2003, the rating of the service-connected disability 
was increased to 10 percent, effective December 12, 2002.  
The appellant asserts that a rating of 30 percent should be 
established.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the appellant's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
an increase in the disability rating is at issue, the present 
level of the appellant's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that the appellant's service medical records 
document treatment for complaints and symptoms of sinusitis 
from 1990 that included sinus congestion and drainage, for 
which over-the-counter treatments were successful.  

Review of the appellant's VA medical records revealed that 
during a March 1993 VA examination, the appellant reported 
having sinus trouble and taking over-the-counter sinus 
medication on occasion for treatment.  X-rays taken in 
conjunction with this examination revealed clouding of the 
right maxillary sinus, while the remainder of the other 
sinuses appeared clear.  The radiologist's impression was 
"right maxillary sinus clouding which may represent chronic 
sinusitis changes.  Otherwise clear."

A February 2003 fee basis consultation record reveals the 
appellant reported chronic sinus pain in the forehead and 
cheeks.  The appellant reported experiencing sinusitis 
approximately three to four times per year, each of a two 
week duration.  He stated he experienced headaches and 
required bed rest twice a day during this time, and 
antibiotics were required to treat the sinusitis each time.

The physical examination revealed sinusitis in the left and 
right maxillary sinuses, slight fluid in the middle ear, and 
a red streak in the left ear tympanic membrane.  X-rays 
conducted in conjunction with this examination revealed 
"minimal bilateral, chronic maxillary sinusitis (10% or less 
involvement)," and "hypoplastic frontal air cells as an 
anatomical variance."

A February 2003 progress note reveals the appellant was 
recovering from a recent acute sinus infection, resolved by 
treatment with amoxicillin, an antibiotic.  

A VA summary of medications the appellant had been prescribed 
up until May 2003 is also included in the claims file. Those 
medications relevant to the sinusitis condition included an 
antihistamine, a nasal inhalant used to prevent sinus 
infections, and a standing prescription for amoxicillin.  The 
amoxicillin prescription was filled approximately once every 
30 days over the period March 2000 through April 2001, when 
the specific prescription was discontinued, and again from 
May 2001 to May 2002, at which point the prescription 
expired.  It is not noted in the prescription summary sheet 
that the appellant was given this medication for specific 
instances of sinusitis; the only treatment for sinusitis in 
the medical evidence of record is the one from a February 
2003 progress note.  There is also no evidence the appellant 
was prescribed antibiotics, specifically amoxicillin, for 
sinusitis problems after May 2002.

In the appellant's March 2003 notice of disagreement, he 
stated that he "was prescribed amoxicillin for this 
condition and others which [he] had available at home to take 
during the 3 to 4 sinus attacks [he] had this past year.  
[He] did not feel the need to return to the hospital as long 
as [he] had medication available."  

Although the appellant's sinusitis has been evaluated by the 
RO under Diagnostic Code 6510, for pansinusitis, the Board 
finds that, based on the evidence on file, the appropriate 
diagnostic code for use in this case is Diagnostic Code 6513, 
for chronic maxillary sinusitis.  See Butts v. Brown, 5 Vet. 
App. 532 (1993).  The criteria for evaluation under 
Diagnostic Code 6510 are identical to that of Diagnostic Code 
6513; thus, the Board finds that the appellant will not be 
prejudiced by this change.

Diagnostic Code 6513 provides a noncompensable rating 
warranted when sinusitis is detected by x-ray evidence only.  
A 10 percent evaluation for chronic maxillary sinusitis 
requires a showing of one or two incapacitating episodes per 
year of sinusitis necessitating prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain and purulent discharge or crusting.  A 30 
percent evaluation requires a showing of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries, a 50 percent rating is for application.  An 
incapacitating episode of sinusitis is one that requires bed 
rest and treatment by a physician. 38 C.F.R. § 4.97, Note 
(2004).

After careful review of the service medical records and the 
post-service record, the Board finds that the evidence fails 
to establish that the appellant has had three or more 
incapacitating episodes (meaning those that require bed rest 
and treatment by a physician) per year of sinusitis requiring 
prolonged antibiotic treatment, or; more than six non-
incapacitating episodes a year of sinusitis characterized by 
headaches, pain, and purulent discharge. 38 C.F.R. § 4.97.  
Despite the appellant's subjective reporting of symptoms 
during his February 2003 examination for sinusitis, the only 
evidence that the appellant was treated for sinusitis at a VA 
or other medical center was the February 2003 progress note 
discussed above.  Further, even if the Board were to assume 
that the appellant had experienced the "3 to 4 sinus 
attacks" he related at the February 2003 examination and in 
his March 2003 notice of disagreement, the Board cannot 
conclude that these were of the duration or severity required 
to satisfy the criteria in 38 C.F.R. § 4.97.  The medical 
evidence of record does not reflect that the appellant's 
sinusitis occurrences were of this nature.  Service 
connection is in effect for chronic sinusitis, evaluated as 
10 percent disabling.  However, the Board cannot grant an 
increased rating for this disorder, without there being 
competent medical evidence documented in the claims file on 
which to base such an increase.  Accordingly, an increased 
rating in excess of 10 percent for maxillary sinusitis is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to increased rating for service-connected 
sinusitis is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



